PER CURIAM.
AFFIRMED. We note, however, that the court rendered a verdict of not guilty of burglary and guilty of grand theft. The subsequent written commitment order and sentence erroneously recited that appellant was adjudicated guilty of burglary and grand theft. The lower tribunal is instructed to correct the record to reflect the conviction for grand theft only. Anderson v. State, 338 So.2d 209 (Fla.3d DCA 1976).
AFFIRMED BUT REMANDED TO CORRECT RECORD.
LETTS, C. J., and BERANEK and HERSEY, JJ., concur.